DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	Examiner notes the amendments to independent claims 1, 15, and 19 adding a bifurcated stent with the outer skin configured as claimed are effective to overcome the outstanding rejections based at least in part on Rosenbluth (2003/0014075) and Lazarus (5693088) outlined in the office action mailed 9/1/2021.  
Additionally, the same amendments are effective to overcome all outstanding double patenting rejections outlined in the same office action.
Claim Objections
Claims 15-20 are objected to because of the following informalities:    
In claim 15, line 7: “a bifurcated stent” should read “the bifurcated stent” because it is first introduced in line 3 via the amendments of 2/28/2022.
Claims 16-18 are also objected to because they depend from claim 15.
In claim 17, line 2: “an outer skin” should read “the outer skin” because it is first introduced in line 3 of claim 15 (from which claim 17 depends) via the amendments of 2/28/2022.
In claim 19, line 7: “a stent” should read “the bifurcated stent” because it is first introduced in line 3 via the amendments of 2/28/2022.
Claim 20 is also objected to because it depends from claim 19.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bifurcation point" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14 are also rejected because they depend from claim 1.
Regarding claims 3 and 4, it is unclear how the filler can contact the wall of the aneurysm as claimed if the filler is deployed in a fillable space between the bifurcated stent and outer skin as is now recited in claim 1.  The outer skin would seemingly preclude the filler from contacting the aneurysm wall.  Clarification and/or correction is respectfully requested.
Claim 15 recites the limitation "the bifurcation point" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-18 are also rejected because they depend from claim 15.
Claim 18 recites the limitation "the first leg" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the bifurcation point" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is also rejected because it depends from claim 19.
Allowable Subject Matter
Claims 1-20 would be allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or suggest the claimed system outlined in any of independent claims 1, 15, and 19, and in particular an bifurcated stent with an outer skin that extends from a proximal end of the stent distally beyond a bifurcation point thereof and a filler that is deployed in the space defined between the stent wall and the outer skin.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ryan J. Severson/Primary Examiner, Art Unit 3771